Letton, J.,
dissenting.
Frank W. Pringle became a member of the order upon June 23,1900. At the time he became a member he agreed “to conform in all respects to the rules, laws and usages of the society noiv in force or which may hereafter be enacted and adopted by the same, and that this application and the laws of this society shall form the sole basis of my admission to membership therein and of the benefit certificate to be issued me.” There was a further agreement that if he should be expelled from the order he should forfeit his rights under the certificate. In his application he states: “I fully understand the object, organization, mode of action and laws of this society, and particularly that part of the laws defining the qualifications for and the restrictions upon its membership. * * * I further understand and agree that the laws of this society now in force enter into and become a part of every contract of indemnity by and between the members of the society and govern all rights thereunder.” These statements were a *394part of tlie application and were signed by the applicant, together with the further signed agreement that the application and statements should be taken as a part of the contract. At the time of his admission into the order section 326 of the by-laws provided as follows: "If any person after becoming a member of this society shall be convicted of a felony, he shall by such conviction be expelled from the society, without any action being taken by the local camp, executive counsel, head camp or any of the officers of this society.” And section 328 provided: “In case of expulsion because of conviction of a felony, the member shall never again be reinstated.” Section 274 provided, in substance, that the camp clerk should not knowingly receive dues “from a member who shall have been convicted of a felony after his adoption into this society, provided, however, that the receipt, retention or transmission to the head camp of such dues or assessments shall not have the effect of waiving the forfeiture of the certificate of such member or secure to him any such rights Avhatever.” There is no evidence in the record showing that at the time Pringle became a member of the order he did not fully understand and know the contents of the by-laws and the foregoing provisions and his signed declaration is to the effect that he was so informed. In April, 1901, he was convicted of horse stealing, and died in the penitentiary in September, 1901. In July, 1901, and after the date at which the local clerk testifies Pringle and he examined the by-laws, a new by-law was adopted as section 248, revision of 1901, as follows: “No local camp nor any of the officers thereof shall have the right or poAver to waive any of the provisions of the by-laws of this society.”
1. In the absence of any evidence to contradict Prin-gle’s statement that he knew Avhat the by-laws were in 1900 when he joined the order, I do not think the testimony of the clerk that, about the time of the conviction he examined his 1897 copy of the by-laws and found nothing to prevent him from accepting the dues, is of much importance. Both he and Pringle evidently had some rea*395son for looking up the by-laws in that respect. No reason is suggested why he should think of such a law being in existence, unless he had at some time been informed of it, and I think the inference to be drawn from this fact supports the statement in Pringle’s application that he knew Avhat the by-laws were. Pringle knew when he entered into the contract that if he was convicted of a felony his certificate would be void. He kneAv also that the clerk had no right or authority to take money from him in payment of dues or assessments after that event. By a subsequent by-law which was binding upon him, the power of the clerk to Avaive any of the provisions of the contract or waive a forfeiture was expressly taken away. The collection of the assessments by the local clerk therefore was beyond the scope of his authority, which was knoAvn to the insured, and which, in the absence of ratification by his principal, did not bind it. If the evidence preponderated that the head camp kneAv of the forfeiture and accepted the money Avith that knowledge, I Avould concur in the opinion, but I do not so read the record. This Avas the condition in Supreme Tent, K. M. W. v. Volkert, 25 Ind. App. 627, referred to in the opinion, and Avith this doctrine I have no quarrel. There is no evidence of ratification of the unauthorized act. The money sent in by the clerk was returned immediately upon knowledge of the facts, and the forfeiture was never' waived. These views axe supported by Farmers & Merchants Ins. Co. v. Bodge, 78 Neb. -; Graves v. Modern Woodmen of America, 85 Minn. 396; Field v. National Council, K. L. S., 64 Neb. 226; Royal Highlanders v. Scovill, 66 Neb. 213; Elder v. Grand Lodge, A. O. U. W., 79 Minn. 468; Knights of Honor v. Oeters, 95 Va. 610; Borgracfe v. Knights of Honor, 22 Mo. App. 127; Harvey v. Grand Lodge, A. O. U. W., 50 Mo. App. 472; Hall v. Western Travelers Accident Ass’n, 69 Neb. 601. I think it Avould be extremely dangerous to the welfare of all the members of beneficial associations if the power is indirectly conferred upon local clerks to change or annul the terms of the contract, as seems to be the ef* *396feet of the opinion. We have held that this cannot be done to the detriment of the member by a body made up of the officers of the lodge and some elected representatives. Lange v. Royal Highlanders, 75 Neb. 196. If this cannot be done by the formal action of such a body, is it consistent or logical to say that it may be done by any local camp clerk? Moreover, the organization possesses social and fraternal, as Avell as insurance features, and its members are associated together in the work of the local camp. Most law-abiding citizens have a just and well-founded aversion to social association with criminals, and the provisions of the contract which seek to protect them from such association should be given full force and effect, and the unauthorized act of a subordinate agent should not deprive the other members of the protection proposed by this by-law. It is probable also that by reason of an increased mortality in prison's the insurance risk is increased as long as the criminal is incarcerated, and the society has the right to protect itself and its members from such an increase of the hazard caused by the act of the insured.
The by-laAV is salutary, is in the interests of the whole membership of the association, and should be enforced, unless waiver by the principal is shown.